Order of May 27, 1936, affirmed, without costs. Determination of the superintendent confirmed and petition for certiorari dismissed, without costs. Memorandum: While there was a right to review the determination in certiorari, nevertheless we find no substantial error of law or of fact in the record. All concur. (Proceeding in certiorari to review the action of the superintendent of Buffalo State Hospital in discharging petitioner from his position as assistant engineer.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.